UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) One North Wacker, 48th Floor Chicago, IL60606 (Address of principal executive offices) (Zip code) Nicholas Dalmaso One North Wacker, 48th Floor Chicago, IL60606 (Name and address of agent for service) Registrant's telephone number, including area code: 1-312-843-6161 Date of fiscal year end: September 30 Date of reporting period:September 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Dividend Total Return Fund Annual Report September 30, 2014 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 5 Portfolio Manager Letter 7 Fund Risk Disclosures 9 Overview of Fund Expenses 11 Portfolio of Investments 12 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 25 Supplemental Information 26 Board Considerations Regarding the Approval of the Investment Management Agreement and Investment Sub-Advisory Agreement 27 Shareholder Meeting Results 30 Board of Trustees and Officers 31 General Information 35 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Fellow Shareholders, Thank you for investing in the Destra Dividend Total Return Fund (the “Fund”). Destra Capital Advisors LLC (“Destra”) provides investors and their advisors access to specialty-based asset managers with original investment theories. We strive to give mutual fund investors access to deliberate, conscious and qualitative investment products with a differentiated point of view, through our Destra Family of Mutual Funds. Destra’s investment products are developed with the goal of helping investors realize their long-term investment objectives. For the Fund’s fiscal year ending September 30, 2014, US equity markets, as represented by the S&P 500 Index (“S&P 500”), had a very strong year with a total return of 19.73%. Fixed income markets also had a strong, albeit volatile, year with the Barclays US Aggregate Bond Index (“Barclays Agg”) generating a total return of 3.96% for the year. The Fund’s fiscal year began on shaky ground as the US Government shutdown for the first half of October 2013. However, a last-minute congressional deal was struck to extend the government’s debt ceiling ahead of the October 17th deadline which translated to a swift upward movement in the US equity markets. In December, the Federal Reserve (“Fed”) noted that it saw improvement in economic activity and labor market conditions. Consequently, the Fed announced that it would reduce its monthly purchases of mortgage-backed securities and US Treasuries to $75 billion per month, down from $85 billion, beginning a tapering of its Quantitative Easing (“QE”) program. The tapering news was interpreted by investors as a sign the US economy is on more solid footing and added further impetus to the US equity markets, which had continued to rise following its early-October jitters. The S&P 500 hit an all-time high prior to the end of fourth quarter, culminating in the best calendar year for US stocks since 1997. During the fourth quarter of 2013, the S&P 500 generated a total return of 10.51% while the Barclays Agg generated a total return of -0.14%. During the first quarter of 2014 the S&P 500 continued to hit a series of record closing highs and the Barclays Agg generated a positive total return. The Fed also began tapering its QE program at a pace of $10 billion per month. The new Fed Chair Janet Yellen gave her first testimony before Congress. During her press conference, she signaled that no changes would be made to the schedule of QE tapering and that interest rates are likely to remain low for some time. Her thoughts were positively received by both equity and fixed income investors. During the first quarter of 2014, the S&P 500 Index generated a total return of 1.81% while the Barclays US Aggregate generated a total return of 1.84%. The second quarter of 2014 was yet another strong quarter for the S&P 500 and the Barclays Agg. Economic data releases generally pointed to an improvement in economic growth which followed a disappointing first quarter where GDP contracted by 2.9%. The Fed cut its 2forecast due to the harsh winter weather (Destra is based outside of Chicago so we can attest to the harsh weather this winter) that affected first quarter growth. Keep in mind that this forecast still implied strong economic progress for the remainder of 2014. During the second quarter of 2014, the S&P 500 Index generated a total return of 5.23% while the Barclays Agg generated a total return of 2.04%. After two rather placid quarters in the US equity and fixed income markets, volatility reared its head during the third quarter of 2014. While volatile, the S&P 500 Index generated a total return of 1.13% while the Barclays Agg generated a total return of 0.17% during the quarter. Geopolitical concerns, including building conflicts in the Middle East and Ukraine, contributed to additional investor risk aversion but were insufficient in curtailing US economic growth as investors were positively surprised with the strong second quarter GDP growth of 4.6%. In addition to the strong economic data, a series of large mergers and acquisitions were announced during the quarter which helped bolster the US equity markets. As many say “bull markets climb a wall of worry” and the third quarter of 2014 was certainly a testament to this adage. We believe that experience sets Destra apart. The Destra team of investment professionals have decades of knowledge in their areas of expertise. This allows us to rise above fleeting market statistics and provides perspective to us when designing our portfolio-enhancing investment strategies and products. By confidently taking the long view, we believe that we build investment strategies that forgo what’s currently in favor for what’s right for long-term investors. We believe our investment managers continue to adhere to their investment strategy and focus on attempting to limit downside risk when markets are down while participating in the upside when markets go up. This report should provide you with information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. 3 On August 25, 2014, Arrowpoint Asset Management LLC (“Arrowpoint”) agreed to acquire additional units in Destra Capital Management LLC, the parent company of Destra Capital Advisors LLC. As a result, Arrowpoint and its affiliates will own in the aggregate approximately 79% of Destra Capital Management LLC following the consummation of this transaction. The closing of the transaction is subject to certain conditions, including among others, approval of the new investment management agreements and new sub-advisory agreements by the Boards and the shareholders of the Funds. Assuming satisfaction of all required closing conditions, the closing is expected to occur by November 20, 2014. Thank you for the confidence you have placed in us and we can assure you that we will work every day in an effort to earn your confidence. Sincerely, Destra Capital Advisors LLC Index Information S&P 500 Index – a capitalization weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment Barlcays U.S. Aggregate Index – index that provides a measure of performance of the U.S. investment grade bond markets, which includes investment grade U.S. Government bonds, investment grade corporate bonds, mortgage pass-through securities and asset-backed securities. The securities that comprise the index must be denominated in US dollars and must be fixed rate, nonconvertible and taxable. Unlike the portfolio returns, the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. 4 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE Destra Dividend Total Return Fund Average Annual Total Returns as of September 30, 2014 Inception Date: August 10, 2011 Inception Date: November 1, 2011 Life Life Share Class 1 year 3 year of Fund Share Class 1 year of Fund A at NAV % % % C at NAV % % A with Load % % % C with Load % % I at NAV % % % S&P 500 Index % % % S & P 500 Index % % Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of the date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares have a maximum sales charge of 5.75% and a 12b-1 fee of .25%. Class C shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Fund returns include the reinvestment of distributions. The Dividend Total Return Fund’s estimated total annual operating expense ratios, gross of any fee waiver or expense reimbursement, were anticipated to be 2.13% for Class A, 2.82% for Class C, and 1.80% for Class I shares. There is a voluntary fee waiver currently in place for the Fund through February 1, 2022, to the extent necessary to keep the Fund’s operating expense ratios from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. S&P 500 Index – a capitalization weighted index of approximately 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 5 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE, CONTINUED As of September 30, 2014 Top 10 Holdings as of 9/30/14 % of Total Investments Intel Corp. 4.5% Enterprise Products Partners LP 4.1% General Electric Co. 3.7% The Williams Cos., Inc. 3.5% Energy Transfer Equity LP 3.4% Energy Transfer Partners LP 3.3% Johnson & Johnson 3.3% American Water Works Co., Inc. 3.1% Merck & Co., Inc. 3.1% Microsoft Corp. 3.0% Portfolio Characteristics Fund Index Number of Holdings 46 Average Market Cap $83.5 bil $36.9 bil Price to Earnings Ratio 20.7x 17.6x Price to Book Ratio 3.6x 4.4x Master Limited Partnerships 18.8% N/A Holdings sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. Glossary Number of Holdings: The total number of individual securities held by the Fund or covered in the index. Price to Earnings Ratio: A valuation ratio of current share price compared to its per-share operating earnings over the previous four quarters. Average Market Capitalization: The average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Price to Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Portfolio Sector Allocation as of 9/30/14 (% of Total Investments) 6 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER Fund Snapshot The Destra Dividend Total Return Fund (the “Fund”) is sub-advised by investment manager Miller/Howard Investments, Inc. (“Miller/Howard”). The Fund’s investment objective is to seek long-term total return and current income. Miller/Howard has been managing income-oriented equity strategies since 1991. They believe that financially strong stocks with rising dividends offer the prospects of consistent performance as well as potential added value. Their research shows that dividends can be large contributors to total returns, and that by focusing on companies with a consistent track record of increasing their dividends, investors have an opportunity to generate superior risk-adjusted performance over time. To accomplish this goal the Fund will, in normal markets, seek to invest at least 80% of its net assets in income producing equity securities. The securities in which the Fund may invest include common stocks, preferred shares, convertible securities, warrants, shares of other investment companies and securities, or other instruments whose price is linked to the value of common stock, depository receipts, and securities of master limited partnerships (MLPs). The Fund may invest up to 20% of its assets in securities denominated in non-U.S. dollar currencies, and up to 25% of its assets in MLPs. The following report is Miller/Howard’s review of the Fund’s performance over the twelve months comprising the annual reporting period and an outlook for the markets the Fund invests going forward. How did the Fund perform during the year-ended September 30, 2014? During fiscal year-ended September 30, 2014, the Fund’s Class A shares had a total return of 18.14% based on Net Asset Value (“NAV”), the Class I shares had a total return of 18.52% on NAV and the Class C shares had a total return of 17.28% on NAV. During the period surveyed, the Fund’s benchmark, the S&P 500 Index, returned 19.73%. Two important factors to consider when surveying fund returns – first, the returns include reinvestment of all distributions, and second, it is not possible to invest directly in an index. All of the Fund’s share classes have the same investment objective - long-term total return and current income. The S&P 500 Index is a capitalization-weighted index of approximately 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. What were the significant events affecting the economy and market environment during the period surveyed? The U.S. economy continued its halting progress during the last twelve months, emboldening the Federal Reserve to continue to “taper” their quantitative easing program. Early in this process, investors expected that “tapering” would mean noticeably higher long-term interest rates, however as time went by, investors began to agree with our expectation that that might not be so. The muted domestic economic growth, however, has helped corporate profitability and free cash flow, because the slower growth has not demanded much capital spending for capacity expansion. This cash flow has increased already large cash balances, allowing management teams to reduce financial leverage and increase dividends. How did the aforementioned events affect the Fund? Initially, investors reacted to fears of higher interest rates by selling off higher dividend stocks including those in the Fund; however, as they reconsidered the implications of “tapering” the stocks held by the Fund began recovering. The increased corporate cash flow among our holdings also boosted the Fund by encouraging our portfolio holdings, which ranged in number from 39 to 46 during the period, to announce 62 dividend increases. Of course, generally as income generated by an asset increases, the price of that asset rises over time. However this cannot be guaranteed and past performance is no guarantee of future results. 7 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER, CONTINUED Which holdings contributed to the Fund’s performance during the period surveyed? The largest contributor to the Fund’s performance during the period surveyed was Energy Transfer Equity LP (3.39% of Net Assets). Energy Transfer Equity LP is the General Partner of several MLPs that are all developing high return projects. These projects should help boost these MLPs’ already strong cash flows, of which Energy Transfer Equity LP shares a larger and larger portion as they grow. Intel Corp. (4.55% of Net Assets), another strong contributor to the portfolio’s performance has announced several new products for smart phone and tablet mobile computing which are gaining market share. Declining PC sales look to have bottomed in the U.S. and are in the process of doing so globally. These were the two biggest concerns that investors had when we purchased the shares, but they are being answered to investor’s satisfaction now. The Williams Cos., Inc. (3.50% of Net Assets), the third largest performance contributor, has grown their dividend by over 50% during the last year as they enjoy the faster cash flow growth generated by their transition to being a general partner for their pipeline MLP. Which holdings detracted from the Fund’s performance during the period surveyed? Portfolio laggards included Seadrill Ltd. (1.05% of Net Assets) and Ensco PLC – Class A (1.25% of Net Assets). Both companies lease ocean-going oil drilling rigs and drill ships. The market for drill ships and rigs has softened recently due in part to the large number of newly built ships and rigs entering service just as demand weakens because oil companies are rethinking their offshore drilling programs in favor of onshore prospects. We believe that these companies’ high dividends should be secure over the next six to twelve months because of the cash flow from the companies’ existing contracts. GlaxoSmithKline PLC (2.26% of Net Assets), has suffered recently from a slower than expected start to a new respiratory drug and from the fact that it is a British company, in a time when the U.K. stock market has lagged the U.S. stock market in both U.S. Dollar and U.K. Pound terms. Overall, we still like their new drug pipeline and the company’s moves to combine its consumer and vaccine businesses with that of Novartis AG (2.19% of Net Assets). We believe that they can continue to grow their dividend. What is your outlook for the asset classes in which the Fund invests? We believe that the U.S. economy, while still growing, is not strong enough to suffer higher rates. In addition, higher U.S. interest rates would strengthen the U.S. Dollar and we do not think that the Fed wants to see a much higher U.S. Dollar nor the resultant economic drag caused by the higher cost of our exports. A higher U.S. Dollar would also add disinflationary pressures to the U.S. economy at a time when inflation is already below the Fed’s target rate. Given this we don’t believe the Fed will raise rates anytime soon, leaving our high dividend stocks as one of the few places for an income starved world to find current income. Even if interest rates do go up, our research shows that, while changes in interest rates did matter somewhat to stock prices in the 1950s through the 1980s that correlation has not existed for the last twenty years or so. Now, it matters why interest rates change, not just that they changed. If interest rates are going up because of stronger economic activity, then we should expect that earnings and dividends should grow too. Right now, it looks to us that whether or not interest rates go up, dividend stocks are in a desirable position, either as one of the few income sources in a low interest rate world, or as a way to participate in the growing earnings from a stronger economy. 8 DESTRA DIVIDEND TOTAL RETURN FUND FUNDS RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND This document may contain forward-looking statements representing Destra’s, the portfolio managers’ or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s, the portfolio managers’ or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Some important risks of the Destra Dividend Total Return Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Active Management Risk—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s NAV, the value of dividends and income earned, and gains and losses realized on the sale of securities. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. Derivatives Risk—The use of derivatives such as options entail certain execution, market, liquidity, hedging and tax risks. If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Dividend Income Risk—Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected. Depending upon market conditions, income producing equities that meet the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. This may limit the ability of the Fund to achieve its investment objective. Energy Companies Risk—The Fund invests in energy companies, including pipeline and gas distribution companies. General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments. Natural disasters such as hurricanes in the Gulf of Mexico will also impact energy companies. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Financial Services Companies Risk—The Fund invests in financial services companies. Financial services companies may include banks, thrifts, brokerage firms, broker/dealers, investment banks, finance companies and companies involved in the insurance industry. Banks, thrifts and their holding companies are especially subject to the adverse effects of economic recession; government regulation; decreases in the availability of capital; volatile interest rates; portfolio concentrations in geographic markets and in commercial and residential real estate loans; and competition from new entrants in their fields of business. Foreign Investment Risk/Emerging Markets Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves 9 DESTRA DIVIDEND TOTAL RETURN FUND FUNDS RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND, CONTINUED higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. These additional risks may be heightened for securities of companies located in, or with significant operations in, emerging market countries. In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic downturns in, or rising government debt levels of several European countries. These events may spread to other countries in Europe, including countries that do not use the Euro. These events may affect the value and liquidity of certain of the Fund’s investments. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the annual fund operating expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s annual fund operating expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Health Care Companies Risk—The Fund invests in health care companies, including those that are involved in medical services or health care, including biotechnology research and production, drugs and pharmaceuticals and health care facilities and services, and are subject to extensive competition, generic drug sales or the loss of patent protection, product liability litigation and increased government regulation. Research and development costs of bringing new drugs to market are substantial, and there is no guarantee that the product will ever come to market. Health care facility operators may be affected by the demand for services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers. Information Technology Companies Risk—Information technology companies are generally subject to the risks of rapidly changing technologies, short product life cycles, fierce competition, aggressive pricing and reduced profit margins, loss of patent, copyright and trademark protections, cyclical market patterns, evolving industry standards and frequent new product introductions. Information technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel. Information technology company stocks, particularly those involved with the Internet, have experienced extreme price and volume fluctuations that often have been unrelated to their operating performance. Investment Risk—When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in the Fund. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will underperform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Master Limited Partnership Risk and Sector Risk—An investment in units of master limited partnerships (“MLPs”) involves certain risks which differ from an investment in the securities of a corporation. Holders of MLP units have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and the potential for conflicts of interest exist between common unit holders and the general partner, including those arising from incentive distribution payments. The benefit the Fund derives from investment in MLP units is largely dependent on the MLPs being treated as partnerships and not as corporations for federal income tax purposes. If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares. MLP entities are typically focused in the energy, natural resources and real estate sectors of the economy. A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund. At times, the performance of securities of companies in the energy, natural resources and real estate sectors of the economy may lag the performance of other sectors or the broader market as a whole. Utilities Companies Risk—The Fund invests in utilities companies. Utilities companies are subject to the imposition of rate caps, increased competition due to deregulation, the difficulty in obtaining an adequate return on invested capital or in financing large construction projects, the limitations on operations and increased costs and delays attributable to environmental considerations, and the capital market’s ability to absorb utility debt. In addition, taxes, government regulation, international politics, price and supply fluctuations, volatile interest rates and energy conservation may cause difficulties for utilities. Utilities issuers have been experiencing certain of these problems to varying degrees. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877-855-3434 or access our website at destracapital.com. 10 OVERVIEW OF FUND EXPENSES As of September 30, 2014 (unaudited) As a shareholder of the Destra Investment Trust, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 3/31/14 to 9/30/14” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Paid Beginning Ending Expense Ratios During the Account Account During the Period Value Value Period 3/31/14 3/31/14 to 3/31/14 9/30/2014 to 9/30/14 9/30/14† Destra Dividend Total Return Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class I Actual % Hypothetical (5% return before expenses) % † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value for the period, multiplied by 183/365 (to reflect the six-month period). 11 DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO OF INVESTMENTS September 30, 2014 Number of Shares Description Fair Value Common Stocks - 97.9% Consumer Discretionary - 5.5% Darden Restaurants, Inc $ 1,311,407 Lamar Advertising Co. - Class A Mattel, Inc Energy - 27.6% Energy Transfer Equity LP Energy Transfer Partners LP Ensco PLC - Class A (United Kingdom) Enterprise Products Partners LP Golar LNG Ltd. (Bermuda) Kinder Morgan Energy Partners LP Linn Energy LLC ONEOK Partners LP Plains All American Pipeline LP Seadrill Ltd. (Bermuda) Spectra Energy Corp The Williams Cos., Inc Financials - 13.1% Ares Capital Corp Bank of Montreal (Canada) CME Group, Inc. - Class A Digital Realty Trust, Inc HCP, Inc OMEGA Healthcare Investors, Inc Senior Housing Properties Trust Weyerhaeuser Co Health Care - 16.8% AbbVie, Inc Baxter International, Inc GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc Novartis AG, ADR (Switzerland) Pfizer, Inc Industrials - 5.4% Eaton Corp. PLC (Ireland) $ 1,154,791 General Electric Co Information Technology - 15.0% Cisco Systems, Inc Intel Corp Maxim Integrated Products, Inc Microchip Technology, Inc Microsoft Corp Seagate Technology PLC (Ireland) Materials - 1.9% Potash Corp. of Saskatchewan, Inc. (Canada) Telecommunication Services - 5.5% AT&T, Inc BCE, Inc. (Canada) Verizon Communications, Inc Vodafone Group PLC, ADR (United Kingdom) Utilities - 7.1% American Water Works Co., Inc National Grid PLC, ADR (United Kingdom) NiSource, Inc Total Common Stocks (Cost $55,334,036) Money Market Mutual Funds - 2.2% Fidelity Institutional Money Market Prime, 0.00% (a) (Cost $1,466,881) Total Investments - 100.1% (Cost $56,800,917) Liabilities in excess of other Assets - (0.1%) Net Assets - 100.0% $ 66,930,284 The accompanying notes are an integral part of these financial statements. 12 DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2014 % of Summary by Country Fair Value Net Assets Bermuda $ % Canada Ireland Switzerland United Kingdom United States Total Investments Liabilities in excess of other Assets ) ) Net Assets $ % ADR – American Depositary Receipt LLC – Limited Liability Corporation LP – Limited Partnership PLC – Public Limited Company (a) Interest rate shown reflects yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2014 Assets Investments: Investments at cost $ Net unrealized appreciation Total investments at value Receivables: Capital shares sold Dividends and interest Due from the advisor Foreign tax reclaims Total assets Liabilities Payables: Capital shares redeemed Due to advisor Legal fees Audit fees Blue Sky fees Transfer agent fees Trustees’ fees Distribution payable Other expenses and liabilities Total liabilities Net Assets $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Net Assets Class A $ Class C $ Class I $ Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ Maximum Offering Price Per Share $ Class C $ Class I $ The accompanying notes are an integral part of these financial statements. 14 STATEMENT OF OPERATIONS Year ended September 30, 2014 Investment Income Dividends $ Less: foreign taxes withheld ) Total Investment Income Expenses Advisory fees Transfer agent fees Administration and accounting fees Legal fees Distribution fees Class A Distribution fees Class C Shareholder reporting fees Shareholder service fees Blue Sky Class A Blue Sky Class C Blue Sky Class I Audit fees Custody fees Trustees’ fees and expenses Insurance fees Other expenses Total expenses Less: expense waivers and reimbursements ) Net expenses Net Investment Income $ Realized and Unrealized Gain (Loss): Net realized gain on investments in securities Net change in unrealized appreciation on investments in securities Net realized and unrealized gain on investments in securities Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 15 STATEMENT OF CHANGES IN NET ASSETS For the years ended September 30, 2014 and September 30, 2013 For the For the year year ended ended September 30, September 30, Increase in Net Assets Resulting from Operations Net investment income $ $ Net realized gain on investments in securities Net change in unrealized appreciation on investments in securities Net increase in net assets resulting from operations Class A Distribution to Shareholders Net investment income ) ) Net realized gain ) — Total distributions to shareholders ) ) Class C Distribution to Shareholders Net investment income ) ) Net realized gain ) — Total distributions to shareholders ) ) Class I Distribution to Shareholders Net investment income ) ) Net realized gain ) — Total distributions to shareholders ) ) Class A Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Net increase (decrease) from capital share transactions ) Class C Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Net increase from capital share transactions Class I Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Redemption fees Net increase from capital share transactions Total increase in net assets Net Assets Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ The accompanying notes are an integral part of these financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS, CONTINUED For the years ended September 30, 2014 and September 30, 2013 For the For the year year ended ended September 30, September 30, Class A Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of year Class C Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of year Class I Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of year The accompanying notes are an integral part of these financial statements. 17 FINANCIAL HIGHLIGHTS For a share of common stock outstanding throughout the periods indicated. For the For the For the For the period year year year August 10, ended ended ended 2011* to September 30, September 30, September 30, September 30, Class A Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain Net Increase in Net Asset Value from Operations Distributions paid to shareholders from: Net investment income ) ) ) — Net realized gains ) — —
